Citation Nr: 1747631	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  09-39 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left wrist disability, to include carpal tunnel and degenerative joint disease, to include as secondary to old navicular fracture with degenerative joint disease of the right wrist. 

2. Entitlement to service connection for erectile dysfunction, to include as secondary to medications prescribed for service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 1973 to May 1977.

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2013 rating decision from the RO in Montgomery, Alabama. 

These claims were previously before the Board in May 2017.  The Board remanded these claims to the RO for further development.  The claims have now returned to the Board. 


FINDINGS OF FACT

1. There is no competent evidence of a diagnosis of left wrist carpal tunnel syndrome or evidence relating the Veteran's current left wrist disability to his service-connected right wrist disability.

2. There is no competent or credible evidence of a diagnosis for erectile dysfunction. 


CONCLUSIONS OF LAW

1. The Veteran's current left wrist disability was not proximately due to, a result of, or aggravated by his service-connected right wrist during any period on appeal.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016). 

2. The Veteran's erectile dysfunction was not proximately due to, a result of, or aggravated by medications for his service-connected disabilities during any period on appeal.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As is discussed in more detail below, the Veteran was afforded VA examinations in November 2013, August 2014 and May 2017.  The Board determined in a May 2017 decision that the November 2013 VA medical opinion pertaining to the relationship between the Veteran's current left wrist disability and his service-connected right wrist disability was inadequate.  The Board also remanded for a VA examination as to whether the Veteran's erectile dysfunction was proximately due to or the result of medication he takes for his service-connected disabilities.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Service Connection, Generally

The Veteran contends that he has a current diagnosis of left wrist carpal tunnel syndrome  and that the diagnosis is proximately due to or the result of overuse due to his service-connected right wrist.  Additionally, he contends that he has a current erectile dysfunction disability which is proximately due to or the result of medication for his service-connected disabilities.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Where a veteran served 90 days or more of active service, and certain chronic diseases (such as other organic diseases of the nervous system) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38  U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  See Combee, 34 F.3d at 1043.  The Veteran has a diagnosis for degenerative joint disease (arthritis) of the left wrist.  Therefore, the Board will analyze whether he can establish presumptive service connection. 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Left Wrist Carpal Tunnel Syndrome

The Board finds that the Veteran's claim for service connection for a left wrist disability is not warranted.  The Veteran essentially maintains that his left wrist disability is proximately due to or the result of his service-connected right wrist disability.  He does not contend that his left wrist disability had its onset in service during the present appeal, however, the Board will address direct service connection as well.

January 1977 service treatment records (STRs) show that the Veteran slipped and fell then had 6 sutures placed in the back of his left hand.  There was no fracture or injury to his left wrist during service.  STRs show a normal clinical evaluation for the Veteran's May 1977 separation examination.  The Veteran was assigned a final physical profile ratings of U-1.  Under the physical profile (PULHES), the U stands for upper extremities.  This factor concerns the hands, arms, shoulder girdle, and upper spine (cervical, thoracic, and upper lumbar) in regard to strength, range of motion and general efficiency.  With respect to each rating, the number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  STRs show that in the Report of Medical History from May 1977, the Veteran reported that he did not have swollen or painful joints, and there was no unreported injury or illness. 

VAMC medical records from May 2002 through May 2016 show that the Veteran has degenerative joint disease in his left wrist. 

The Veteran asserts that he has carpal tunnel in his left wrist.  In an Informal Hearing the Veteran's representative also asserts that the Veteran has left wrist "carpal tunnel syndrome."  The Board finds that these assertions are not supported by the medical evidence of record as the medical evidence of record shows that the Veteran's current left wrist diagnosis is degenerative joint disease.  The Board acknowledges the Veteran's complaints of carpal tunnel syndrome in the left wrist. However, the medical evidence of record does not support a diagnosis for that specific disease.  Without a diagnosis for carpal tunnel syndrome, the Board cannot proceed with an analysis for service connection for carpal tunnel syndrome for the left wrist.  

As stated above, the medical evidence of record shows that the earliest diagnosis for degenerative joint disease for the left wrist is in May 2002, which is 25 years after separation from service.  The Board finds that the Veteran's left wrist degenerative joint disease did not become manifest to a degree of 10 percent or more within one year after separation from service.  Therefore, presumptive service connection for degenerative joint disease is not warranted. 38 C.F.R. § 3.309(a).  Also, the Board finds the 25-year gap between service and treatment for the left wrist to be significant.  The passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against the claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Regarding the Veteran's claim for secondary service connection, the Board finds that the Veteran does not meet the required second element for a secondary service connection claim, which is evidence of a relationship between the service-connected disability and the disability for which the Veteran seeks service connection.  A November 2013 VA examination reported that the claimed left wrist disability, diagnosed as degenerative joint disease, is less likely than not proximately due to or a result of the Veteran's service-connected right wrist disability.  The examiner's rationale is that there is no pathology to allow the left wrist condition to be caused or aggravated by the right wrist condition because of overuse.

An August 2014 VA examination reports that there was no change in diagnosis of left wrist degenerative joint disease and no additional limitation of functional ability to the left wrist during flare-ups or repeated use over time.  A May 2017 VA examination found that the Veteran's left wrist disability was less likely than not due to the Veteran's service-connected right wrist and that the right wrist did not aggravate the Veteran's left wrist beyond natural progression of the disease process.

The evidence of record supporting the Veteran's claim that his current left wrist disability is related to his service-connected right wrist are his assertions and testimony.  In May 2015, the Veteran testified that he has "carpal tunnel in his left wrist."  He testified that he is left hand dominant and "put more work on the" left wrist because the other one was weaker and now his left wrist gives him problems. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr, 21 Vet. App. at 308-09.  A layperson may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  However, a layperson is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159 (a)(2).  The diagnosis for carpal tunnel is a more complex diagnosis requiring a medical professional.  Thus, the Board finds that the Veteran is not competent to render an opinion or attempt to present lay assertions to establish the diagnosis of carpal tunnel.  Consequently, the Board finds that service connection on a secondary basis for the Veteran's left wrist disability is not warranted on the basis of his testimony from May 2015.

Of more probative value are the VA examinations referenced above.  Specifically, the Board gives weight to the VA examinations from August 2014 and May 2017.  These medical professionals are competent to provide opinions regarding the diagnosis for the Veteran's left wrist.  They are also competent to provide medical opinions as to whether the Veteran's current left wrist disability was proximately due to, a result of, or aggravated by his service-connected right wrist.  Because the probative evidence does not show that the Veteran has a diagnosis for left wrist carpal tunnel and that there is no basis for a secondary service connection claim for the left wrist, the Veteran's claim must be denied. 

In sum, the Board finds that the preponderance of the evidence is against a claim for a left wrist disability on a presumptive service connection basis and on a secondary service connection basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Erectile Dysfunction

The Board finds that the Veteran's claim for service connection for an erectile dysfunction is not warranted. In July 2013 the Veteran filed a claim with the RO for erectile dysfunction.  In May 2015, at his hearing before the Board, the Veteran clarified his claim.  He testified that he was not claiming that he had erectile dysfunction in service but that it is due to medications he takes for his service-connected disabilities.  

In a May 2017 VA Disability Benefits Questionnaire (DBQ) a VA examiner addressed whether it is at least a 50 percent probability that any of the medications prescribed for the Veteran's migraines, or other service-connected disabilities, may cause erectile dysfunction.  The examiner reported that the Veteran was prescribed Topirimate 100mg for his service-connected headaches.  He was prescribed Ibuprofen 800mg for pain and inflammation for service-connected musculoskeletal disabilities.  The examiner noted that after reviewing over 3,000 VA progress notes from the year 2000 and thereafter, there was no treatment for erectile dysfunction.  His opinion was that the Veteran's prescription of Topirimate is not widely recognized as being at least as likely as not to cause erectile dysfunction.  He continued by reporting that there are a wide variety of diseases and conditions that can cause erectile dysfunction.  He listed diseases, drugs, herbal remedies and other causes for erectile dysfunction.  The examiner included NSAIDs as one of the drugs that can cause erectile dysfunction, however, in his opinion NSAIDs are less likely than not to cause or aggravate erectile dysfunction.

After a review of the evidence of record, the Board finds that entitlement to service connection for erectile dysfunction, to include as secondary to medications prescribed for migraines and other service-connected disabilities, is not warranted.  While the May 2017 VA examiner listed NSAIDs as a drug that can cause erectile dysfunction, the examiner specifically concluded that he did not believe that the NSAIDs that the Veteran was taking had caused or aggravated erectile dysfunction. More importantly, the examiner could not find evidence of the Veteran reporting erectile dysfunction in reviewing over 3000 VA progress notes since 2000. Therefore, whether NSAIDs can cause erectile dysfunction is not relevant in this case. 

The Board acknowledges that the Veteran's complains of erectile dysfunction due to medication for service-connected disabilities.  However, the contemporaneous treatment records do not support a finding of current disability upon which to predicate a grant of service connection, whether direct or secondary.  Accordingly, there can be no valid claim for this disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board finds that the Veteran is competent to describe observable symptoms, such as an inability to have or maintain an erection.  Layno, 6 Vet. App. 465. However, the Board finds that his statements that he has erectile dysfunction as a result of medications for his service-connected disabilities is not credible.  Barr, 21 Vet. App. at 308.  The VAMC treatment records do not show an entry note or record of the Veteran alleging that he has erectile dysfunction or that he has any side-effects a result of his medication for his service-connected disabilities. It would seem that had the Veteran been experiencing erectile dysfunction, he would have reported it while seeking medical treatment from VA.

In sum, the Board finds that the preponderance of the evidence is against a claim for erectile dysfunction on a secondary service connection basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.	


ORDER

Service connection for a left wrist disability, to include carpal tunnel syndrome and degenerative joint disease, to include as secondary to old navicular fracture with degenerative joint disease of the right wrist, is denied.

Service connection for erectile dysfunction, to include as secondary to medications prescribed for service-connected disabilities, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


